Exhibit 10.29

Gensym Corporation

OEM AGREEMENT

This OEM Agreement (the “Agreement”) is dated as of the last date following the
signatures hereto (the “Agreement Date”), and is entered by and between Gensym
Corporation, a Delaware corporation with its principal address of 52 Second
Avenue, Burlington, Massachusetts 01803 (“Gensym”) and Integration Objects, an
Offshore Tunisian corporation with its principal offices at Immeuble Carthago
c/o AMEX, les Berges-du-Lac, 2045 Tunis, Tunisia.

WHEREAS, Integration Objects provides (i) connectivity solutions to improve
interoperability between systems and integration of information, data
communications and storage; and (ii) consulting services relating to C++, VB,
Java, databases and web technology;

WHEREAS, Integration Objects has developed the Licensed Software and desires to
license the Licensed Software to Gensym for distribution in accordance with the
terms hereof; and

WHEREAS, Gensym desires to license the Licensed Software from Integration
Objects for distribution in accordance with the terms hereof;

NOW, THEREFORE, in consideration of these premises and the mutual covenants
contained herein, the parties hereby agree as follows.

 

1. Definitions.

1.1 “Documentation” means the user manuals, handbooks and other written or
electronic material relating to the Licensed Software delivered by Integration
Objects to Gensym.

1.2 “Licensed Product” means the Licensed Software and Documentation related
thereto.

1.3 “Licensed Software” means the G2-OPC Client Bridge software developed by
Integration Objects that is compliant with: (1) the latest released version of
OPC CLIENT; (2) the last two releases of G2; (3) the G2 Installer; (4) all OPC
CLIENT-compatible operating systems; and (5) the mechanisms by which Matrikon’s
OPC CLIENT Link product interfaces to G2 and OPC Server in Object Code Form.
Licensed Software includes any Updates and/or Upgrades made by or for
Integration Objects.

1.4 “Object Code Form” means a form of software code resulting from the
translation or processing of software code in Source Code Form by a computer
into machine language or intermediate code, which thus is in a form that would
not be convenient to human understanding of the program logic, but which is
appropriate for execution or interpretation by a computer.

1.5 “Source Code Form” means a form in which a computer program’s logic is
easily deduced by a human being with skill in the art, such as a printed listing
of the program or a form from which a printed listing can be easily generated.

1.6 “Updates” means a new revision of the Licensed Software that includes
corrections and modifications.

1.7 “Upgrades” means a new revision of the Licensed Software that includes
enhancements.

 

2. Licenses.

2.1 Test and Demonstration License. Subject to the terms and conditions
contained herein, Integration Objects grants Gensym, and Gensym accepts, a
non-exclusive, transferable, paid up, royalty-free, sublicensable right and
license to use, test and copy the Licensed Products, for the purpose of ensuring
interoperability of the Licensed Software with Gensym Products and for
demonstrating the Licensed Products to potential customers.



--------------------------------------------------------------------------------

2.2 Distribution License. Subject to the terms and conditions contained herein,
Integration Objects grants Gensym, and Gensym accepts, a non-exclusive,
transferable, sublicensable right and license to copy and distribute the
Licensed Products.

2.3 U.S. Government Agencies. If the end user to which Gensym has distributed
the Licensed Products is an agency of the United States government, Gensym shall
grant such agency only “restricted rights” or “limited rights” (as defined in
the applicable Federal Acquisition Regulations) to the Licensed Products.

 

3. Delivery of Software; Escrow of Licensed Software.

3.1 Initial and Subsequent Releases of Licensed Software. Integration Objects
has commercially released the Licensed Software and has provided Gensym with one
copy of the most recent version of the Licensed Software in Object Code Form.
Integration Objects shall also provide to Gensym, without charge, any Updates or
Upgrades to the Licensed Software as they become available.

3.2 G2. Gensym has provided to Integration Objects the most recent commercially
released version of its G2 product, in Object Code Form only, as is necessary
for the sole purpose of allowing Integration Objects to develop and test the
Licensed Software. Gensym hereby grants to Integration Objects a non-exclusive,
non-transferable, non-sublicensable license to internally use G2 and related
software in Object Code Form only, provided by Gensym to Integration Objects,
solely for the purpose of allowing Integration Objects to develop and test the
Licensed Software.

3.3 Escrow of Licensed Software and License Upon Release. Integration Objects
shall place the Source Code Form of the latest version of the Licensed Software
into escrow with Data Securities International at Gensym’s expense, and enter
into an escrow agreement with such escrow agent that provides for release of the
Source Code Form of the Licensed Software and any Updates and/or Upgrades
thereto to Gensym if Integration Objects ceases to market or support the
Licensed Software as contemplated by this Agreement and the maintenance and
support provisions set forth in the attached Exhibit A hereto. Integration
Objects further agrees to place into escrow the Source Code Form of any Upgrades
or Updates to the Licensed Software as such Upgrades or Updates are made
available for distribution to Gensym. Upon release of such escrow, Integration
Objects hereby agrees that the Source Code Form of the Licensed Software shall
be deemed to constitute “Licensed Software” for the purposes of this Agreement
and Integration Objects hereby grants to Gensym a non-exclusive, transferable,
sub-licensable right and license to use, copy, modify and prepare derivative
works of the Licensed Software In Source Code Form.

 

4. Payments.

4.1 License and Maintenance and Support Fees to Integration Objects. Gensym
shall pay to Integration Objects forty percent (40%) of all license revenue it
receives in connection with the distribution of the Licensed Software and fifty
percent (50%) of all maintenance and support fees it receives for the
maintenance of the Licensed Software, under the assumption that Gensym is the
primary channel for support. Gensym currently plans to charge customers in the
United States $8,000 per standalone copy of the Licensed Product and plans to
charge customers outside the United States $9,200 per standalone copy of the
Licensed Product. Gensym currently plans to charge customers in the United
States $6,400 for each copy of the Licensed Product bundled with a Gensym
product and plans to charge customers outside the United States $7,360 for each
copy of the Licensed Product bundled with a Gensym product. In order to ensure
that sufficient fees are paid to Integration Objects, Gensym shall pay minimum
license fees to Integration Objects as follows: (a) $3,200 per standalone copy
of the Licensed Product sold to a customer in the United States; (b) $3,680 per
standalone copy of the Licensed Product sold to a customer outside the United
States; (c) $2,560 for each copy of the Licensed Product bundled with a Gensym
product and sold to a customer in the United States; and (d) $2,944 for each
copy of the Licensed Product bundled with a Gensym product and sold to a
customer outside the United States. Further, Gensym currently plans to charge
customers in the United States: (i) $1,200 per year for annual maintenance
relating to a standalone copy of the Licensed Product; and (ii) $960 per year
for annual maintenance for each copy of the Licensed Product bundled with a
Gensym product. Gensym currently plans to charge customers outside the United
States: (A) $1,380 per year for annual maintenance relating to a standalone copy
of the Licensed Product; and (B) $1,104 per year for annual maintenance for each
copy of the Licensed Software bundled with a Gensym product. In order to ensure
that sufficient fees are paid to Integration Objects, Gensym shall pay minimum
annual maintenance fees to Integration Objects of $480 for customers in the
United States and $522 for customers outside the United States, for each copy of
the Licensed Product current on maintenance fees.

4.2 Upgrade License Fees. Upgrade license fees are part of the annual
maintenance fees. Provided customers are current with their annual maintenance
fees, they may upgrade from Matrikon’s OPC Client product to the Licensed
Product at no extra cost.



--------------------------------------------------------------------------------

4.3 Payment Terms. All payments due under this Agreement shall be payable net
thirty (30) days after Gensym receives payment from its customer. All payments
shall be made in U.S. dollars by wire transfer to the wire instructions noted in
writing by Integration Objects to Gensym.

4.4 Gensym will provide Integration Objects with a monthly report on all revenue
it receives for the G2 OPC-Link Bridge.

4.5 Independent Audit. Integration Objects shall have the right to have an
independent auditor acceptable to both parties (which acceptance shall not be
unreasonably withheld or delayed) inspect such books and records of Gensym as
are necessary to verify the adequacy of payments provided by Gensym to
Integration Objects, in a manner which is not unreasonably disruptive of
Gensym’s normal business operations. Gensym shall make such books and records
available for such inspection during normal business hours at Gensym’s principal
place of business. Integration Objects further agrees to provide Gensym with
reasonable advance written notice of its desire to perform such inspection. Any
such audit shall be at the expense of Integration Objects, unless such audit
discloses an underpayment by Gensym in excess of ten percent (10%), in which
case Gensym shall reimburse Integration Objects for such expenses. If the audit
discloses any underpayment by Gensym, Gensym shall promptly make such payment to
Integration Objects of such underpayment.

4.6 Taxes. All payments required by this Agreement are exclusive of all federal,
state, local and foreign taxes, levies and assessments. Gensym agrees to bear
and be responsible for the payment of all such taxes, levies and assessments
imposed upon Gensym or Integration Objects for Licensed Products used, copied,
distributed or licensed by Gensym hereunder, excluding any income tax imposed.

 

5. Consulting Services and Support.

5.1 Consulting Services. Integration Objects shall provide systems integration
consulting services to Gensym for additional payments of between $80 and $120
per hour. The nature and duration of such consulting services shall be agreed to
by the parties prior to the start of such services. Such services are subject to
resource availability.

5.2 Support Services. In consideration of the maintenance and support fees
specified above in Section 4.1, Integration Objects shall provide the
maintenance and support services (“Support Services”) described in the attached
Exhibit A. Any revisions to the Licensed Products made as a result of Support
Services shall be treated for all purposes under this Agreement as Licensed
Products.

5.3 Continuation of Support Services. The parties agree that the obligation of
Integration Objects to provide the Support Services shall survive the expiration
or earlier termination of this Agreement for any reason, for any customer to
whom Gensym is contractually bound to provide maintenance and support for the
Licensed Products, and for so long as Gensym is contractually bound to provide
maintenance and support for the Licensed Products. For any such customers,
Gensym will continue to pay to Integration Objects the maintenance and support
fees specified above in Section 4.1. The parties agree that this Section 5.3
will survive the expiration or earlier termination of this Agreement for any
reason.

6. Representations and Warranties. Integration Objects hereby represents and
warrants that it owns, and will own, all rights, title and interest to the
Licensed Products and that the sale, use, development, distribution or other
actions contemplated herein relating to the Licensed Products will not infringe
or misappropriate the patents, copyrights, trade secrets or other intellectual
property rights of any third party. Integration Objects also warrants that the
Licensed Software will operate in accordance with its specifications and
Documentation, in accordance with the OPC CLIENT specifications and in
accordance with the G2 bridge specifications.

7. Infringement Indemnification. Except as provided below, Integration Objects
shall defend and indemnify Gensym from and against any damages, liabilities,
costs and expenses (including reasonable attorneys’ fees) arising out of any
claim that the Licensed Products infringe a valid patent or copyright or
misappropriate a trade secret of a third party, provided that (i) Gensym shall
have promptly provided Integration Objects written notice thereof and reasonable
cooperation, information, and assistance in connection therewith; and
(ii) Integration Objects shall have sole control and authority with respect to
the defense, settlement, or compromise thereof. Should any Licensed Product
become or, be likely to become the subject of an injunction preventing its use
as contemplated herein, Integration Objects shall, at its option, (1) procure
for Gensym and its customers the right to continue using and distributing such
Licensed Product; (2) replace or modify such Licensed Product so that it becomes
non-infringing, or, if (1) and (2) are not reasonably available to Integration
Objects; then (3) terminate Gensym’s license to the allegedly infringing
Licensed Product and refund to Gensym the amount which Gensym has paid to
Integration Objects for such Licensed Product.



--------------------------------------------------------------------------------

8. Non-Exclusivity. The parties acknowledge and agree that this Agreement is
non-exclusive. Either party may procure, develop, license, distribute and market
software or services the same as, or similar to, the Licensed Software and
related services, and neither party makes any representation nor warranty with
regard to the amount or dollar value of Licensed Software that may be licensed
hereunder.

 

9. Confidentiality.

9.1 Confidential Information. Gensym and Integration Objects agree and
acknowledge that neither party shall provide to the other party any confidential
information relating to any software, except pursuant to a separate executed
written agreement between the parties. In order to further the performance of
this Agreement, each party may be required to disclose to the other party
certain business related confidential information (customer names, sales
revenue, etc.) which will be identified as such in writing (“Confidential
Information”). The terms and conditions of this Agreement shall also be regarded
as Confidential Information.

9.2 Protection of Confidential Information. The receiving party agrees to
protect the confidentiality of the disclosing party’s Confidential Information
with at least the same degree of care that it utilizes with respect to its own
similar proprietary information, including, without limitation, agreeing:

(a) Not to disclose or otherwise permit any other person or entity access to, in
any manner, the Confidential Information, or any part thereof in any form
whatsoever, except that such disclosure or access shall be permitted to any
employee of the receiving party requiring access to the Confidential Information
in the course of his or her employment in connection with this Agreement and who
has signed an agreement obligating the employee to maintain the confidentiality
of the confidential information of third parties in the receiving party’s
possession;

(b) To notify the disclosing party promptly and in writing of the circumstances
surrounding any suspected possession, use or knowledge of the Confidential
Information or any part thereof at any location or by any person or entity other
than those authorized by this Agreement; and

(c) Not to use the Confidential Information for any purpose other than as
explicitly set forth herein.

9.3 Exceptions. Nothing in this Section 9 shall restrict the receiving party
with respect to information or data, whether or not identical or similar to that
contained in the Confidential Information, if such information or data: (a) was
rightfully possessed by the receiving party before it was received from the
disclosing party; (b) is independently developed by the receiving party without
reference to the disclosing party’s information or data; (c) is subsequently
furnished to the receiving party by a third party not under any obligation of
confidentiality with respect to such information or data, and without
restrictions on use or disclosure; or (d) is or becomes public or available to
the general public otherwise than through any act or default of the receiving
party.

9.4 Injunctive Relief. Because the unauthorized use, transfer or dissemination
of any Confidential Information may diminish substantially the value of such
materials and may irreparably harm the disclosing party, if the receiving party
breaches the provisions of this Section 9, the disclosing party shall, without
limiting its other rights or remedies, be entitled to equitable relief,
including but not limited to injunctive relief.

 

10. Term and Termination.

10.1 This Agreement shall have a term of one (1) year after the Agreement Date,
unless earlier terminated pursuant to Section 10.2, which term may be renewed
upon mutual written agreement of the parties.

10.2 This Agreement may be terminated, prior to the expiration of its term:

(a) By either party in the event the other party materially breaches a provision
of this Agreement and the breaching party fails to cure such breach within
thirty (30) days of the receipt of notice of such breach from the non-breaching
party;

(b) By either party immediately in the event any assignment is made by the other
party for the benefit of creditors, or if a receiver, trustee in bankruptcy or
similar officer shall be appointed to take charge of any or all of the other
party’s property, or if the other party files a voluntary petition under federal
bankruptcy laws or similar state statutes or such a petition is filed against
the other party and is not dismissed within sixty (60) days.



--------------------------------------------------------------------------------

10.3 Effects of Termination. Upon expiration or termination of this Agreement
for any reason, all rights, obligations and licenses of the parties hereunder
shall cease, except as follows:

(a) Gensym’s liability for any charges, payments or expenses due to Integration
Objects which accrued prior to the termination date shall not be extinguished by
termination, and such amounts (if not otherwise due on an earlier date) shall be
immediately due and payable on the termination date;

(b) Immediately after the termination or expiration of this Agreement, Gensym
shall have no further rights pursuant to Section 2, except that: (i) Gensym
shall have the right to distribute all copies of the Licensed Software in its
inventory on the date of such termination or expiration; and (ii) Gensym shall
have the right to make such copies of the Licensed Software and distribute same
pursuant to this Agreement, in order to fulfill any proposal or contractual
obligation outstanding at the time of expiration or termination of this
Agreement, provided that Gensym complies with the terms and conditions of this
Agreement related to the distribution of the Licensed Software;

(c) The termination of this Agreement or any licenses hereunder shall not affect
the sublicenses granted under this Agreement by Gensym to end users, so long as
such end users are not in breach of their agreements with Gensym;

(d) Integration Objects shall continue to provide Support Services for the
Licensed Software pursuant to the provisions of Section 5.3 herein; and

(e) The provisions of Sections 3.3, 5.3, 6, 7, 8, 9, 10.3, 11 and 12 shall
survive any termination or expiration of this Agreement according to their
terms.

 

11. Notices.

Any notice or communication from one party to the other shall be in writing and
either personally delivered or sent via certified mail, postage prepaid and
return receipt requested or by recognized overnight mail service, addressed to
such party at the address specified below or such other address as either party
may from time to time designate in writing to the other party.

 

If to Gensym:

   Gensym Corporation    52 Second Avenue    Burlington, Massachusetts 01803   
Attn.: Chief Financial Officer

If to Integration Objects:

   Integration Objects    C/O AMEX    Immeuble Carthago    Les Berges-du Lac   
2045 Tunis    Tunisia

No change of address shall be binding upon the other party hereto until written
notice thereof is received by such party at the address shown herein. All
notices shall be in English and shall be effective upon receipt.

 

12. General Provisions.

12.1 Force Majeure. In the event that either party is prevented from performing,
or is unable to perform, any of its obligations under this Agreement due to any
cause beyond the reasonable control of the party invoking this provision, the
affected party’s performance shall be excused and the time for performance shall
be extended for the period of delay or inability to perform due to such
occurrence.

12.2 Publicity. Neither party shall originate any publicity, news release or
other public announcement relating to this Agreement or the existence of an
arrangement between the parties without the prior written approval of the other
party, except as otherwise required by law.



--------------------------------------------------------------------------------

12.3 Waiver. The waiver by either party of a breach or default of any provision
of this Agreement by the other party shall not be construed as a waiver of any
succeeding breach of the same or any other provision, nor shall any delay or
omission on the part of either party to exercise or avail itself of any right,
power or privilege that it has, or may have hereunder, operate as a waiver of
any right, power or privilege by such party.

12.4 No Agency; Independent Contractors. Nothing contained in this Agreement
shall be deemed to imply or constitute either party as the agent or
representative of the other party, or both parties as joint venturers or
partners for any purpose.

12.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
its choice of law provisions.

12.6 Entire Agreement; Amendment. This Agreement and the Exhibits attached
hereto constitute the entire agreement between the parties with regard to the
subject matter hereof. No waiver, consent, modification or change of terms of
this Agreement shall bind either party unless in writing signed by both parties,
and then such waiver, consent, modification or change shall be effective only in
the specific instance and for the specific purpose given.

12.7 Headings. Captions and headings contained in this Agreement have been
included for ease of reference and convenience and shall not be considered in
interpreting or construing this Agreement.

12.8 Costs, Expenses and Attorneys’ Fees. If either party commences any action
or proceeding against the other party to enforce this Agreement, the prevailing
party in such action or proceeding shall be entitled to recover from the other
party the actual costs, expenses and reasonable attorneys’ fees (including all
related costs and expenses), incurred by such prevailing party in connection
with such action or proceeding and in connection with obtaining and enforcing
any judgment or order thereby obtained.

12.9 Assignment. Integration Objects shall not assign this Agreement without the
prior written consent of Gensym. In the case of any permitted assignment or
transfer of or under this Agreement, this Agreement or the relevant provisions
shall be binding upon, and inure to the benefit of, the successors, executors,
heirs, representatives, administrators and assigns of the parties hereto.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, as of the latest of the dates set forth below
which date shall be the Agreement Date, have caused this Agreement to be
executed by their duly authorized representatives.

 

GENSYM CORPORATION     INTEGRATION OBJECTS By:  

/s/ Stephen Allison

    By:  

/s/ Moncef Badri

Print:   Stephen Allison     Print:   Moncef Badri Title:   Chief Financial
Officer     Title:   Project Manger Date:   February 15, 2007     Date:  
February 13, 2007



--------------------------------------------------------------------------------

EXHIBIT A

MAINTENANCE AND SUPPORT

 

1. Integration Objects’ Obligations

Integration Objects shall provide the following Support Services, subject to the
payment of the percentage of maintenance and support fees specified in
Section 4.1:

(a) Problem reporting, tracking and monitoring using Gensym’s Helplink;

(b) Reasonable telephone support for both Gensym and its customers (if
necessary) for problem determination, verification and resolution on a call-back
basis during Gensym’s normal business hours of 9 a.m. to 5 p.m. Eastern Standard
Time (U.S.);

(c) Periodic software Updates and Upgrades developed by Integration Objects
which shall be treated as Licensed Software;

(d) Diligent and prompt resolution of defects and errors in the Licensed
Software and Documentation in accordance with the following schedule:

 

ERROR PRIORITY (1)

  

RESPONSE (2)

  

CLOSURE (3)

Emergency (A)

   24 hours    7 days

Critical (B)

   2 days    14 days

Non-Critical (C)

   10 days    Next Update

(1) Priority:

-A- Catastrophic product or module failures that do not have a viable detour or
work around available.

-B- Problems that have been substantiated as a serious inconvenience to users.
This includes any priority A failure for which a viable detour or work around is
available.

-C- All other problems which the user can easily avoid or detour for which there
is no urgency for a resolution.

(2) Response: Response consists of providing, as appropriate, one of the
following to Gensym: an existing correction; a new correction; a viable detour
or work around; a request for more information to complete analysis of the
problem; or a plan on how the problem will be corrected.

(3) Closure: Closure consists of providing a final correction or work around of
the problem including Updates of the Licensed Software and revised or new
Documentation as necessary.

(e) The maintenance and technical support described above shall be available for
the current release level of the Licensed Software and the previous release
level thereof.

 

2. Gensym Obligations.

Gensym agrees:

(a) to provide first line support to its licensees;



--------------------------------------------------------------------------------

(b) to maintain for the term of this Agreement, an electronic mail link-up with
Integration Objects via the Internet;

(c) to provide reasonable supporting data to and aid in the identification of
reported problems;

(d) to treat all periodic software Updates and Upgrades delivered under this
Agreement as Licensed Software in accordance with the terms of the Agreement.

In providing first line support, Gensym will be the primary interface to the
client and will endeavor to diagnose and resolve customer problems and provide
satisfactory responses to questions before requesting additional support from
Integration Objects.

 

3. Support Distribution License for Updates and Upgrades.

3.1 Distribution License – Updates. Subject to the terms and conditions
contained herein, Integration Objects grants Gensym, and Gensym accepts, a
non-exclusive, transferable right and license to copy and distribute Updates of
the Licensed Software in Object Code Form only, to existing sublicensees to
replace previously licensed versions of the Licensed Software with no additional
fee due to Integration Objects, providing that maintenance and support fees have
already been paid to Integration Objects.

3.2 Distribution License – Upgrades. Subject to the terms and conditions
contained herein, Integration Objects grants Gensym, and Gensym accepts, a
non-exclusive, transferable right and license to copy and distribute Upgrades of
the Licensed Software in Object Code Form only, to existing sublicensees to
replace previously licensed versions of the Licensed Software.